989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.STATE OF MARYLAND;  S. A. Hearing Officer;  Walter TexCaptain; See  Brezz, Correctional Officer;  James Murphy,Chief of Security; Major  Mitchell;  Major Diggs;  SergeantPickett;  Sergeant Fuller; Clarie  Nordeck;  BerniceSkinner;  Charlene Ratcliff, Defendants-Appellees.
No. 93-6040.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-92-2602-K, CA-92-2926-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's orders (1) denying Holsey's motion for injunctive relief and (2) consolidating several cases pending in the district court.  Our review of the record and the district court's opinion discloses that the court's denial of injunctive relief was not an abuse of discretion, and the appeal of that order is without merit.  Accordingly, we affirm the decision of the district court.  The consolidation order is neither a final order nor an appealable interlocutory order, and we dismiss Holsey's appeal of that order.   See Lewis v. Bloomsburg Mills, Inc., 608 F.2d 971, 973 (4th Cir. 1979).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART